M' h' S C t
 w lglirzlinslilrll);:z$€ichi)gl:lrn

July 26’ 2005 Clifford W. Taylor
Chief Justice
]ZSOO 5 Michael F. Cavanagh
Elizabeth A, Weaver
Marilyn Kelly

Maura I). Corrigan

Robert P. Young, Jr.

Stephen J. Marknian
Justices

IN RE ESTATE ()F EDWARD JOSEPH
MCCORMICK, Deceased.

ERIC BRAVERMAN,
Petitioner-Appellee,

v SC: 128005
COA: 258065
Wayne PC: 92-513 5 1 7-DE

LINDA MCCORMICK and MARY
MCCORMICK,
Respondents-Appellants.

/

On order of the Court, the application for leave to appeal the January l9, 2005
order of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.

50719

I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
foregoing is a true and complete copy of the order entered at the direction of the Court.

M Zé ,200§___  

U 0 Clerk